 



Exhibit 10.45

     
(PHELPS DODGE LOGO) [p73493p7349312.gif]
  One N. Central Avenue, Phoenix, AZ 85004         (602) 366-8100

Award of Restricted Stock
Dear :
     Phelps Dodge Corporation (the “Company”) is pleased to confirm to you that
at a meeting held on                      (“Grant Date”), the Compensation and
Management Development Committee of the Board of Directors of Phelps Dodge
Corporation (the “Committee”) awarded you                      shares of
Restricted Stock of the Company pursuant to the 2003 Stock Option and Restricted
Stock Plan (the “Plan”)
     This letter will confirm the following agreement between you and the
Company pursuant to the Plan. Capitalized terms used herein that are not defined
in the Award of Restricted Stock letter shall have the meanings assigned to such
terms in the Plan. This award of Restricted Stock is subject to the terms and
conditions of the Plan, as supplemented by this letter.
     1. Restriction on Transfer. Except as provided in paragraphs 3 and 4 below,
the shares of Restricted Stock awarded to you hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered until the
lapse of the applicable Restricted Period for these shares as set forth in
subparagraphs 1. a., 1. b., and 1. c. below.

  a.   The Restricted Period for 25% of the shares of Restricted Stock issued
pursuant to this award shall lapse on the third anniversary date of the Grant
Date.     b.   The Restricted Period for an additional 25% of the shares of
Restricted Stock issued pursuant to this award shall lapse on the fourth
anniversary date of the Grant Date.     c.   The Restricted Period for the
remaining 50% of the shares of Restricted Stock issued pursuant to this award
shall lapse on the fifth anniversary date of the Grant Date.

     Notwithstanding the foregoing, if the Restricted Period for any shares of
Restricted Stock would lapse during any “blackout period” as defined in
Section 306(a)(4) of the Sarbanes-Oxley Act of 2002, then, unless otherwise
determined by the Committee, the

 



--------------------------------------------------------------------------------



 



Restricted Period for such shares shall not lapse until the first day following
the expiration of such blackout period.
     2. Forfeiture of Restricted Stock. Except as provided in paragraph 3 below,
if your employment with the Company and its Subsidiaries terminates prior to the
end of any applicable Restricted Period for any reason including, without
limitation, any termination by you or by the Company in its absolute discretion,
your shares of Restricted Stock, for which the applicable Restricted Period has
not lapsed, shall revert back to the Company without any payment to you and you
shall cease to have any rights with respect to such shares of Restricted Stock.
In the case of such reversion, such shares shall be retransferred to the Company
by means of the stock power referred to in paragraph 5 below.
     3. Death, Disability or Retirement. If your employment with the Company and
its Subsidiaries terminates by reason of your death, or your Disability (except
for a termination occurring within six months of the Grant Date on account of
your Disability), any Restricted Period still in effect shall lapse upon your
termination of employment. For purposes of this Award of Restricted Stock, the
Committee has determined as of the date of grant that the following additional
terms and conditions shall be applicable:

  a.   If your employment with the Company and its Subsidiaries terminates
(except for a termination that occurs within six months of the Grant Date) by
reason of your Retirement on or after your Normal Retirement Date, as defined in
the Phelps Dodge Retirement Plan (or any successor plan thereof), any Restricted
Period still in effect shall lapse upon your termination of employment.     b.  
If your employment with the Company and its Subsidiaries terminates (except for
a termination that occurs within six months of the Grant Date) by reason of your
Retirement on or after your Early Retirement Date, as defined in the Phelps
Dodge Retirement Plan (or any successor plan thereof), and before your Normal
Retirement Date under conditions determined by the Committee, in its sole
discretion, not to be adverse to the Company, and you sign a release of claims
in such form as is satisfactory to the Company (in its sole discretion), any
Restricted Period still in effect shall lapse upon your termination of
employment.

     4. Change of Control. Notwithstanding any other provision of this
Agreement, any Restricted Period still in effect shall lapse in the event that
following a Change of Control your employment with the Company, its
Subsidiaries, and any parent company or successor to the Company terminates by
reason of your Retirement or within two years after the Change of Control your
employment with the Company, its Subsidiaries, and any parent company or
successor to the Company is terminated under such circumstances that you
experience a Qualifying Termination (as that term is defined in your Change of
Control Agreement in force at the time of the Change of Control).

2



--------------------------------------------------------------------------------



 



     5. Rights as a Shareholder. Subject to the provisions of paragraph 7 below,
you shall have all the rights of a holder of Common Shares with respect to your
Restricted Stock, including the right to vote the shares and to receive
dividends. Notwithstanding the foregoing, your Restricted Stock shall be held by
the Company prior to the lapse of the applicable Restricted Period and you shall
deliver to the Company a stock power executed in blank in such form as the
Company shall determine.
     6. Administration. The Plan is administered by the Committee and any
interpretation or construction of the Plan or this letter by the Committee, and
any determination made by the Committee pursuant to the Plan or this letter,
shall be conclusive and binding on the Company, you and any other interested
party.
     7. Conversion and Property Distributions. In the event your Restricted
Stock is exchanged for or converted into securities other than Common Shares or
in the event that any distribution is made with respect to such Restricted Stock
either in Common Shares or in other property or by way of an extraordinary cash
dividend, the securities or other property or cash that you receive shall be
subject to the same restrictions as apply to your Restricted Stock, including
those provided by the last sentence of paragraph 5 above.
     8. Withholding. You shall be required to pay, as a condition of receiving a
share certificate without legend, any applicable federal, state or local tax
withholding requirements, which, if the Committee shall permit, may be satisfied
by the withholding of shares of Restricted Stock with respect to which the
Restricted Period has lapsed, subject to such terms and conditions as the
Committee shall impose.
     9. Governing Law. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of New York.
     Please sign one of the two copies of this letter where indicated below and
the attached Stock Power and return them to Linda Lewis, Director-Global
Compensation (Phelps Dodge Corporation, One North Central Avenue, Phoenix, AZ
85004) at your earliest convenience. Please retain the other copy of this letter
for your records.

              PHELPS DODGE CORPORATION
 
       
 
  By:    
 
       
 
      Senior Vice President
ACCEPTED AND AGREED TO:
       
 
                 
 
       
Date:
       
 
                 

3